Citation Nr: 0808971	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-40 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran had active military service from December 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a VA Form 21-8940, Veteran's 
Application For Increased Compensation Based On 
Unemployability, which was received in April 2003.  At the 
time he reported that he applied for Social Security 
Administration (SSA) disability benefits.  A request for 
those records must be made.

The Board finds that a new examination may be helpful in 
adjudicating the claim for TDIU.  The veteran is service-
connected for PTSD, currently rated as 70 percent disabling.  
VA examination in June 2003 indicated that the veteran was 
unemployable secondary to seizure disorder and service-
connected post-traumatic stress disorder.  In contrast, a VA 
examination in June 2005 indicated that the veteran's 
service-connected post-traumatic stress disorder symptoms 
were mild to moderate in nature.  As such, a new VA 
examination is necessary to determine the extent his service-
connected disability affects his ability to work. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain records from SSA 
pertinent to 
the veteran's claim for disability 
benefits.  This should include the 
decision granting the benefits, as well as 
all of the medical records relied upon 
concerning that claim. 

2.  After completing the above, the 
veteran should be scheduled for a VA 
examination to determine the extent that 
the service-connected post-traumatic 
stress disorder affects his ability to 
pursue gainful employment.  The claims 
folder should be made available for review 
prior to the examination.  The examiner is 
asked to provide reasons for any 
conclusions reached.

3.  After the development requested has 
been completed, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



